PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/288,671
Filing Date: 28 Feb 2019
Appellant(s): NxStage Medical, Inc.



__________________
George Dolina
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/2/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/2/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4-12, 14, 15, 17-20 and 82 are rejected under 35 U.S.C. 101 (Judicial exception)
Claims 1 , 2, 4-12, 14, 15, 17-20 and 82 are rejected under 35 U.S. C. 11 2(b) 
Claim 82 is rejected under 35 USC 112(d)
Claim(s) 1, 2, 4-12, 14, 15, 17-20 and 82 are rejected under 35 U.S.C. 103 as unpatentable over WO 2012/129501 (earlier PCT publication of US-2015/0005699 to Burbank et al.) in view of Senninger et al (US 5,344,392)
Claim(s) 1, 2, 4-12, 14, 15, 17-20 and 82 are rejected under 35 U.S.C. 103 as unpatentable over Senninger et al (US 5,344,392) in view of WO 2012/129501 (earlier PCT publication of US-2015/0005699 to Burbank et al.)

(2) Response to Argument
A. Rejection of claims under 101:
	Appellant has not separately argued these claims traversing the rejection under this heading.
	The office action has followed the patent-eligibility subject matter analysis protocol in MPEP 2106. 	According to step 1 of the flow chart, the claim is directed to a process and therefore, the answer to step 1 is YES.
	Step 2A: Lines 22-29 of claim 1 recites:
(a) lines 22-25: “using the controller, calculating a deviation of the measured conductivity from a predefined expected conductivity that would have resulted from the electrolyte concentrate if it was at the expected concentration and storing data responsive to the calculated deviation;”
(b) lines 26-29: “using the controller, calculating an adjusted quantity of at least one of the water and an osmotic agent concentrate required to achieve the predefined proportions of the constituents responsive to the data, the osmotic agent concentrate containing the osmotic agent diluted in water;”
	In (a), the steps recite a mathematical concept. It also involves a step of decision making (mental process): “… conductivity that would have resulted …if it was at the expected concentration.”
	In (b), the steps recite mathematical concepts of calculating the adjusted quantity. There is also a decision-making step. That is, the controller has to decide whether to select water, osmotic agent concentrate, or both based on what is required to achieve predefined proportions of the constituents responsive to the data. This decision-making step is confounded by the fact that neither water nor osmotic agent concentrate nor their mixture would have an appreciable effect on conductivity (brief @ p. 18.)  That is, this step would work only if the conductivity is above the expected conductivity at this point. And it would not provide details of how much of osmotic agent need be added. Appellant’s disclosure, fig. 15D is the closest disclosure for the claims, which does not provide any details of this decision making. Fig. 25, however, shows at steps S808 and S810, that the batch as failed if the conductivity at this point is < X, or >> X. In any case, it is a decision-making point, which is a mental process.
	Step 2A, prong 1: Claims recite ‘abstract idea’ as shown.
	Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? It does not. Appellant’s claims or disclosure provide no novel or patentable algorithm or program codes that would make this abstract idea into a practical patentable application. The step of deciding what need be added – osmotic agent, water or both, is a mental process, which is not integrated into a practical application. Then the issue of what to do if the conductivity is below expected. Appellant’s disclosure, fig. 25, says the batch has failed if conductivity is < X, or >> X. Therefore, the answer to prong 2 of Step 2A, is NO.
	Step 2B: Does the claim recite additional elements that amount to significantly more? Claim 1 recites structural elements controller, actuator, sensor, which are attached to a fluid circuit, and then recites the adding and pumping steps. These steps do not add significantly more to patentability, because they are indeed known in the art as proven in the art rejection. Therefore, the answer is NO.
Appellant argues: “It is unclear how "attaching a fluid circuit to ... actuators" or "measuring a conductivity" can be caried [sic] out paper and pencil, or in one's head.” (The office action did not make such a statement.) For prong 2 of step 2A, actuators, pumping, attaching, measuring conductivity, etc., do not make the abstract idea into a practical application. The practical application herein must integrate the abstract idea of calculating, and decision-making into practical, tangible, inventive process steps. 
	Appellant’s arguments in page 11, last paragraph, of the brief: “"[a]n important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology." In the subsequent page, appellant explains this “improves … other technology” as taking into account the possibility of the ‘concentrated medicament in a bag may have deviated from its expected concentration due to evaporation, etc.’ 
The test in prong 2 of step 2A is whether the abstract idea identified has additional steps in the claim that would integrate the abstract idea into practicality. This rebuttal argument is off the mark because, it doesn’t integrate the abstract idea into practicality, but only gives an explanation for the need for using the claimed process. This step also would not be persuasive for the “significantly more” test of step 2B because, irrespective of the reasons for the change in conductivity (the process cannot explain the cause of deviation, nor is it required to), it is common knowledge to make adjustments by adding water or solutes, if there is a deviation from the desired conductivity. The cited references do provide evidence for such knowledge. 
	
B. Rejections under 35 USC 112
1. 112(b) rejection of claim 1:
	By parsing this rejection into four questions, appellant appears to be picking and choosing the issues that they could answer. However, the rejection must be considered in its entirety.
a. Question 1:
Claim 1 at lines 13-16 (line numbers correspond to the amended claim set of 9/13/21 in the application file) recites: “after the pumping of the fraction of the final quantity of the water, pumping a quantity of an electrolyte concentrate into the mixing container, the electrolyte concentrate containing the final quantity of the electrolyte diluted in water at an expected concentration”
	This step is unclear and indefinite for several reasons:
The term electrolyte concentrate means (or is implied) a concentrated solution of electrolyte because appellant’s disclosure repeatedly describes pumping electrolyte concentrate and osmotic agent concentrate, meaning these are solutions. This step says electrolyte diluted in water at an expected concentration, meaning, water is added to dilute the electrolyte to obtain an “expected concentration.” This is confusing. “The electrolyte concentrate diluted in water at expected concentration” has no antecedents in the disclosure. It can be interpreted as (1) water is added at this step into the electrolyte to make it to the “expected concentration” before adding to the mixing container (an active process step within the claim), (2) applicant may simply mean that the electrolyte concentrate is electrolyte [solids] diluted in water (or electrolyte concentrate contains water)  as argued in the appeal brief (no added step),  (3) the final quantity represents the entirety of “electrolyte diluted in water at an expected concentration,” (4) the final quantity is just the electrolyte [solids], which is diluted in water to an expected concentration. Points 1 and 4 raise the issue of whether there is additional water added in this step.
b. Question 2:
Appellant’s response to the issue is accounting for the evaporative losses from the bags, which is a reason why appellant made these claims, but that does not address the ambiguities in the claim language itself.
Claim 1, lines 15 and 16 state that the electrolyte is diluted in water at an expected concentration, which is, or appears as, an active process step. Therefore, the electrolyte concentrate would have “expected conductivity” at line 24. Therefore, no deviation can be expected at this point. No evaporation losses can be expected if the concentrate was prepared in an active step.
Nonetheless, supposing there is a deviation due to various factors including evaporation losses. Such deviation can be an increase or a decrease from the predefined conductivity. Evaporation loss can result only in an increase in conductivity, but the claim is open to both increase and decrease. This leads to the next issue, the adjusted quantity of water and/or osmotic agent concentrate. How would water or osmotic agent compensate for a decrease in conductivity?
c. Question 3:
	Lines 30-32 recite: “pumping the final quantity of the osmotic agent into the mixing container; and 
pumping the adjusted quantity of at least one of the water and the osmotic agent
concentrate into the mixing container.”
	This is indefinite because line 30 adds the final quantity of osmotic agent. This means the solution cannot have any more osmotic agent (see the preamble of claim 1). Claims 31-32 adds either water or [more] osmotic agent. That would make excess osmotic agent in the solution.
	Additionally, it is also unclear how adding osmotic agent would help adjust the deviation in conductivity, when appellant argues (and discloses) that osmotic agent has no significant conductivity. If the conductivity needs to be reduced (deviation towards high side), just adding water would suffice. Therefore, adding osmotic agent would imply adding osmotic agent is when the conductivity needs to be raised. However, appellant discloses that adding osmotic agent would reduce the conductivity. If so, why add osmotic agent at this point? And how would the controller calculate the osmotic agent required, in any case? (This raises a scope of enablement issue as well.) Appellant discloses an electrolyte marker added to the osmotic agent so that it can be detected by conductivity, but the claim is not so limited.
	35 USC 112(b) states: “particularly pointing out and distinctly claiming the subject matter ..”. Claim 1 does not met this standard.
d. Question 4: 
	This has to do with the “expected concentration”. Appellant’s disclosure appears to define the expected concentration as the target concentration of the batch solution (¶ [0338]). Claim 1, lines 15 and 16 appear to recite that the electrolyte concentrate is diluted to an “expected concentration,” which means the added water will make it more dilute than the end target concentration, if the claim is to be read in the ‘light of the specification.’
2. Rejection of claim 14 under 112(b):
a. Expected concentration:	
This issue is similar to that in claim 1. “an electrolyte concentrate, that contains electrolyte diluted in water at an expected concentration” implies the electrolyte concentrate as pre-diluted.  ¶ [0341] (Appellant apparently uses the PGPUB) in the specification is ¶ [0331], which explains the problems with evaporative losses, the term “expected concentration” is not defined as that of the concentration in the concentrate bag. On the other hand, “expected concentration” is afforded the definition of the target or final concentration of the batch solution in appellant’s disclosure. See, for example, ¶ [0338]. 
b. Correcting error:
	As explained in the rejection, the problem with this part is that line 16 calculates the deviation (error) of conductivity caused in mixing water and electrolyte. In line 19, this deviation is adjusted responsively (error corrected) by adding water or osmotic agent.  This implies, if the conductivity is low (less electrolyte) it is compensated by adding osmotic agent, but appellant repeatedly states that osmotic agent does not contribute to conductivity. This is a discrepancy. 35 USC 112(b) states: “particularly pointing out and distinctly claiming the subject matter ..”. 
	The other issues listed under claim 1 also apply for claim 14.
3. Rejection of claim 19 under 112(b):
	The word “further” in context means additional to what already taken place, been done, or been accounted for. Adding further water connotes adding water in excess, which in claim 19 is to make a ready-to-use dialysate. ‘Ready to use dialysate’ is not defined in claim 14. Claim 19 recites this with a wherein clause when only less than 60% of water is added in the first pumping. If so, the “predefined ratio” of claim 14, lines 12, is no longer applicable, because water quantity has changed. If that predefined ratio is maintained in claim 19, the ready to use dialysate will have less electrolyte than required.
The term “the water” creates antecedence issues because “the water” has antecedent in the preamble of claim 14, which is the quantity of water in the final batch solution. 
The term “said first pumping the water” lacks antecedent basis. Claim 14 recites “first, pumping the water …” Not first pumping the water. The comma therein indicate the word first as a first step of the process. 
4. Rejection of claim 82 under 112(b/d):
 	Claim 1 recites electrolyte concentrate as having the final quantity of electrolyte diluted in water. Claim 82 recites a first quantity of electrolyte and a second quantity of water.  This is indefinite, because claim 1 already defines electrolyte as “final quantity” and diluted with water. Unclear if the second quantity of water is the dilution water or something else? Same situation with osmotic agent.
Since claim 82 does not actually quantify the quantities, it simply defines osmotic agent concentrate as having osmotic agent and water, and similarly, electrolyte concentrate as having electrolyte and water. This is not further limiting because there is no active step or structure added.

C. Rejection of claims under 35 USC 103 over Burbank in view of Senninger:
	Appellant argues that neither reference teach or suggest the particular order of combining the constituents, lack of rationale for modifying primary reference, and that the combination does not teach all features of the claims.
1. FOA did not establish the prima facie obviousness. 
a. Criticality:
Appellant argues the criticality in the order of addition is water - Electrolyte - Osmotic agent - more water/osmotic agent.
Appellant cites ¶ [0341] (of the PGPUB), which is ¶ [0331] in the specification in the application file) to show evidence of criticality. This paragraph cites Fig. 25. However, this fig. 25 fails to show the claimed order of addition. It has the order of addition as: 50% (50& therein must be a typo) of water at S802 - dextrose (osmotic agent) with electrolyte at S803 – electrolyte concentrate at S814 - more water at S816. This paragraph may have been cited to show the premise of evaporative water loss, but indeed the order of addition is different..  
Appellant argues:  “If osmotic agent (e.g., dextrose) were added to purified water first, it would be impossible to use conductivity measurements to confirm the correct concentration of the resulting solution, as the conductivity of the mixed solution would remain very low. Any variation in the concentration of the osmotic agent concentrate stored in a bag-type container (and susceptible to evaporative water loss) would not be detectable. Therefore, the claims recite adding electrolyte first, which causes an increase in the conductivity of the resulting mixture, which is detectable with a conductivity measurement. Adding osmotic agent after this step again lowers conductivity, but this decrease in conductivity is detectable and measurable.” (Brief @ p. 24). 
How would this make any difference? Conductivity will drop by adding water too, which is also measurable. Adding electrolyte after adding osmotic agent also will detect the electrolyte as conductivity will rise on adding electrolyte, which is measurable. Simply put, osmotic agent (dextrose) is inert to conductivity like water and should not make a difference in the measurement of electrolyte by conductivity; and conductivity cannot be used as a measure for osmotic agent. Thus conductivity should have direct correlation with the electrolyte concentration, irrespective of whether dextrose is present or not. For example, a 5% electrolyte solution should have about the same conductivity, irrespective of the other 95% is plain water or water + dextrose.
Simple logic and commonsense dictates that whether one starts with water or dextrose solution and then adds electrolyte concentrate, the concentration of electrolyte can be determined by conductivity. Conductivity is due to the dissociated ions of the electrolyte. Water and dextrose would not change conductivity. Therefore, the order of addition should make no difference.
b. FOA dismisses demonstrated criticality
Contrary to the argument,  the office action cited MPEP 2144.04 – IV (change in order of addition is prima facie obvious) and a secondary reference Senninger, which teaches that order of addition is not material (any order: col. 3, line 62).
Appellant’s disclosure also provides no explanation or evidence of criticality. On the contrary, Figures 15A and 25A show adding osmotic agent first, before adding electrolyte. Fig. 15E shows a generic procedure, wherein concentrate #1 can be either osmotic agent or electrolyte (see Appellant’s Spec. @ [0186] and ¶ [0187].)  Specification, ¶¶ [0373] - [0377] also disclose any order. Only fig. 15D shows electrolyte added before osmotic agent. And nowhere in the disclosure does appellant provide any demonstration that one procedure is superior to another.
c. Lack of rationale for modifying primary reference
The secondary reference Senninger was used in this rejection as further evidence that order of addition is not critical. See fore evidence, col. 3 lines 60-66 and col. 4 lines 36-40. Appellant’s questions regarding the Senninger reference is addressed in section D below.

D. Rejection of claims under 35 USC 103 over Senninger in view of Burbank.
For claims 1 and 14, Senninger teaches process of making dialysis solution from concentrates substantially as claimed. 

    PNG
    media_image2.png
    683
    605
    media_image2.png
    Greyscale

Senninger’s figure is copied herein with annotations. Claim 1 requires a controller, actuators, a conductivity cell and a fluid circuit, all of which are present in the figure, except the controller. Senninger teaches a microprocessor with software to control the automated process in col. 4, lines 63-67. Claims require pumping in the first step, which is not explicitly stated in Senninger, but it would have been obvious to one of ordinary skill to have a pump, or gravity flow, for moving the solutions in the system.
The mixing container in Senninger is the proportioner 28 (evidence: lines 50-51 in col. 5.
Senninger, col. 3, lines 60-63, teaches that the connection of each concentrate to the apparatus can be in any order and to any port. This means the order of addition is immaterial. In col. 4 lines 28-40, it describes that each concentrate is prepared to the required dilution. Further, Senninger teaches, “one of skill in the art will readily appreciate how to adjust the relative amounts of each of two concentrates to be mixed and then diluted with water to arrive at the desired composition of the finished solution.” 
The apparatus of Senninger shows the two concentrate containers 14 and 16 as connected to the proportioner (mixing container), along with a source of water 12. The teachings that follow the figure describes that a first concentrate is diluted to a desired value, then the second is diluted to the desired value and then they are mixed.  
Analysis of claim 1: Lines 1-11 describe the preamble and the apparatus set-up.
Senninger: Annotated figure shows the apparatus set-up, but for the “pumping” part.
Lines 12-16 requires water to be added into the container, and then the diluted electrolyte concentrate. This step is essentially mixing water and electrolyte concentrate. 
Senninger: col. 4 lines 5-40, col. 5 lines 3-10, teaches mixing first concentrate and water. Concentrate 1 in Senninger is a mixture of electrolyte solids.
Lines 17-25: mixing the contents, measuring conductivity, and calculating the deviation. Note that this is the only conductivity check in the claim.
Senninger: col. 4 lines 35-40.
Lines 26-29, calculating an adjusted quantity of osmotic agent and water, the osmotic agent being diluted in water (that is, simply adding water and osmotic agent), but no active step. 
Senninger: col. 4 lines 61-67: using microprocessor and software to do this.
Lines 30-32, add osmotic agent, and the mixture of osmotic agent and water. These steps are also nothing more than just adding water and osmotic agent in to the mix. Note that there is no checking of conductivity or measuring the concentration of osmotic agent. Note that this step contains separately mixing osmotic agent and water to have the “osmotic agent diluted in water”.
Senninger: col. 4 lines 5-40, col. 5 lines 11-18, and 25-35. Concentrate 2 in Senninger is 50% dextrose.
Note that claim 1 and its dependent claims start with adding a fraction of the water, and do not recite the addition of the remaining water. Senninger does teach that the relevant amounts of concentrates are mixed and then diluted with water to the finished solution (col. 4 lines 35-40).
Appellant argues that Senninger mixes the solutions in batches and then combines them to form the final solution. What does appellant’s claim 1 do? Mix electrolyte and part of the water (a batch), check conductivity, do the adjustment calculations, then add osmotic agent mixed with water (osmotic agent concentrate, which is also a batch). Then add the adjusted quantity, which can be just water. Senninger also suggests diluting with water to arrive at the desired composition of the finished solution in col. 4 lines 36-40. 
Even if the two concentrate solutions are separately prepared in Senninger, the conductivity is separately checked, and therefore, adding electrolyte solution to the osmotic agent solution or vise versa, accomplishes identical results. 
Claim 14 only differs in the process in that the first step of pumping the water implies all the water is added in this step, compared to the fraction of water addition in claim 1. However, in claim 19, this is changed to adding 60% of the water, which is similar to claim 1.
Thus the claims are obvious over Senninger. Burbank was used only to show some details of the dependent claims.
Regarding the argument, “Alleged combination of Senninger and Burbank does not teach all features of Claims 1 and 14”:
Order of addition: as shown above, the order in Senninger is electrolyte in water first, followed by osmotic agent concentrate, and final dilution as required. Also, Senninger clearly teaches that order of addition does not matter. Notwithstanding, how many ways one can add electrolyte concentrate, osmotic agent concentrate and water to form a solution? And, whether adding electrolyte concentrate to osmotic agent concentrate or vise-versa, wouldn’t it accomplish the same thing?
Argument: “Senninger does not disclose which, if any, of the two batches of diluted constituents is prepared before the other.” If one literally reads Senninger, the electrolyte concentrate solution is made first, then the 50% dextrose is diluted (with conductivity separately checked) and then the two combined, and then diluted further as needed.
Thus the claims are unpatentable over Senninger.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.